DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2021 has been entered.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4) in the reply filed on 10/14/2020 is acknowledged.
Claims 5-7 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/2020.
Response to Amendment and Status of Claims
	The applicant’s amendment file 07/28/2021 has been entered. Claim 1 has been amended, claim 4 has been cancelled, and no claims have been added. Claims 5-7 remain withdrawn. Accordingly, claims 1-3 and 5-7 are pending with claims 1-3 under examination.
Declaration of Changheui Jang under § 1.132
The declaration under 37 CFR 1.132 filed 07/28/2021 is insufficient to overcome the rejection of claims 1-3 based upon § 103 as set forth in the last Office action because: the .
With regard to the statements that alloys comprising less than 18 wt% Ni do not form the claimed volume ratio of the austenite phase (see paragraph 3 of declaration), one issue at hand appears to be whether the claimed Ni content of 18-30 wt% is patentably distinguished over the teachings of the prior art, with particular attention to Gorannson’s teachings which were relied upon for the Ni content. To summarize Goransson’s teachings of the Ni content, Goransson teaches an embodiment wherein Ni is present in an amount of 1-20 wt% (page 4, line 25 – page 6, line 6) and further teaches that that no austenite is expected to form below a total Ni content of 14.0 wt% (page 11, lines 16-17); therefore, austenite would be expected in the steel at Ni contents of above 14.0%. One of ordinary skill in the art would therefore reasonably conclude that the Ni content affects the fraction of austenite phase present in the steel. There is a clear correlation between the presence of Ni and the formation of austenite; thus, one of ordinary skill in the art would further be able to conclude that increasing the Ni content would increase the austenite content.
Therefore, with regard to the declarant’s statement that that alloys comprising less than 18 wt% Ni do not form the claimed volume ratio of the austenite phase, "It is well established that, while a change in the proportions of a combination shown to be old, such as is here involved, may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree." In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933) (MPEP 2144.05 III. A). In the instant case, the applicant has not demonstrated that the difference, if any (note that the declaration only provides images of the kind; rather, at most it only appears that the applicant’s invention would only be a difference in degree.
With regard to the SEM images (see paragraphs 8-9 of declaration), there does appear to be austenite in the alloy, which is represented by the light grey regions (see paragraph 9 of declaration). Note that the applicant’s claimed volume ratio of austenite is 1:0.1-1.5:0.1-1.0 of austenite:ferrite:NiAl(B2). For the sake of discussion, one possible combination that would meet this 1:1.5:1.0. In this case, the resulting percentage of austenite would be 28.6%. Looking at, for example, the low magnification image (left) in paragraph 8 of the declaration, it appears that the light grey regions cover an area of close to 28.6%, which means that the austenite percentage overlaps with, or is close but not overlapping with the claimed volume ratio. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.). In the alternative, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (MPEP 2144.05 I.).
With regard to the arguments concerning tensile properties, hardness, elongation, ductility, yield strength, tensile strength, and limitations such as being a structural element for a nuclear power plant, and amount of deformation before fracturing (see paragraphs 3-11 of declaration), the arguments are respectfully not found persuasive as they are entirely absent from both the independent and dependent claims. To be clear, the only limitations present in the claims are the alloying elements and a volume ratio of the phases.
Response to Arguments
07/28/2021 have been fully considered but they are not persuasive.
In order to remain concise, the only arguments addressed in this section are arguments which have not been addressed in the ‘Declaration’ section above.
The applicant’s arguments directed to Goransson’s maximum Cr limit of 27 wt% due to embrittlement in excess of 27 wt%  (see first three paragraphs on page 6 of arguments) are not found persuasive because the actual maximum Cr content in the embodiment relied upon, of 25 wt%, is still within the applicant’s claimed range of 13-30 wt%. In fact, the entire Cr content range of Goransson, of 15-25 wt%, lies within the applicant’s claimed Cr range.
In response to applicant's argument that Goransson is incompatible with Yamada because Goransson teaches a maximum amount of 27 wt% while Yamada teaches an alloy comprising approximately 35 wt% (see pages 6-7 of arguments), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. (MPEP 2141.01(a) I). In the instant case, Yamada fulfills both prongs, as Yamada (1) is also directed to FeCrNiAl alloys, and (2) even though the alloy addresses a (only slightly) different problem (of heat treating an alloy containing a greater Cr content) the reference is 
	The applicant’s arguments which appear to be directed to unexpected results (see pages 7-8 of arguments) are respectfully not found persuasive; as discussed in the Declaration section above, the arguments directed to the alloy properties (such as yield strength, tensile strength, and elongation, for example) are not commensurate in scope with the claims, as the claims are silent regarding these properties. Furthermore, applicant has not demonstrated criticality of ranges of either the ranges of the element contents or of the claimed phase volume ratio. 
With regard to the Ni content, there are no examples containing Ni in an amount of less than 18% (i.e. the claimed lower bound of Ni); to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP 716.02(d) II). 
Furthermore, with regard to the volume ratios, the applicant’s specification only states that examples 1-5 have “a multiplex” structure but are silent regarding the specific volume ratios of the three phases in the multiplex structure. Thus, it is not clear that the volume ratios in examples 1-5 are within the claimed range. Although comparative example 4 has a multiplex structure, the specification only states “Comparative Example 4 is a stainless steel which has a multiplex structure but does not satisfy a desired volume ratio of three phases” (see page 20 of applicant’s spec). The applicant has not specified what “a desired volume ratio” is; rather, on 
In the interest of advancing prosecution, the applicant is encouraged to incorporate limitations such as the mechanical properties (i.e. tensile strength, yield strength, elongation) into the independent claim, such that the arguments would be commensurate in scope with the claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            Claim 1 recites the limitation “a volume ratio of 1 :0.1-1.5:0.1-1.0” (emphasis added). The limitation is unclear because it is unclear if the ratio is (parentheses added for emphasis) ‘(1:0.1)-(1.5:0.1)-1.0” or ‘1:(0.1-1.5):(0.1-1.0)’. In the interest of compact prosecution, the ratio will be interpreted as ‘1:(0.1-1.5):(0.1-1.0)’, in view of page 9, paragraph 2 of the applicant’s specification which expresses the austenite to (ferrite + NiAl(B2)) ratio as 1:1.0-1.5, which suggests that austenite is expressed as the “1” term in the ratio “1:1.0-1.5”.
            Claims 2-3 are rejected as being dependent from rejected claim 1.Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Goransson (WO 2004087980 A1; of record) in view of Datta et al. (NPL; “Corrosion of Intermetallics”, 2005, ASM International, ASM Handbook, Volume 13B: Corrosion: Materials, pp. 490-512; of record) and Yamada et al. (NPL; “Effect of heat treatment on the structure and hardness of FeCrNi alloys”, 1993, Journal of Materials Science, Volume 28, pp. 5863-5868; of record).
Regarding claims 1-3:
Goransson teaches the following overlapping composition for a stainless steel alloy:
Element (wt %)
Instantly-claimed composition
Goransson (Page 4, line 25 – page 6, line 6).
Fe
35-67
Balance
Cr
13-30
15-25
Ni
18-30
1-20
Al (Al: claim 2)
5-15 (5.5-15)
4.5-12.0
(Claim 3) At least 3 of:

Nb
0.1-2
0-2.0

0.1-2
0-2.0
C
0.03-2
0-0.20
Si
0.1-1.0
0-2.0
P
0-0.01
-
S
0-0.01
-


With regard to the austenite phase, Gorannson teaches that no austenite is expected to form below a total Ni content of 14.0 wt% (page 11, lines 16-17); therefore, austenite would be expected in the steel at Ni contents of above 14.0%. One of ordinary skill in the art would therefore reasonably conclude that the Ni content affects the fraction of austenite phase present in the steel. 
With regard to the ferrite phase and NiAlB2 phases, Gorannson teaches that the alloys of the present invention are “basically ferritic” with nickel aluminides (i.e. NiAl) with a CsCl-type structure (page 15, lines 5-9) (CsCl-type being a synonym of B2-type), which meets the claimed ferrite and NiAl(B2) phase limitations.

Although Goransson teaches the Fe-Cr-Ni-Al multiplex stainless steel, including the presence of austenite and ferrite phases, as applied to claim 1 above, Goransson is silent regarding the austenite phase : ferrite phase : NiAl(B2) phase being in a volume ratio of 1 : 0.1-1.5 : 0.1-1.0.
	Datta teaches that the NiAl B2/CsCl structure is stable for a large deviation from stoichiometry, and that significant long-range order has been reported (p. 493, col. 1-2). Datta further teaches that NiAl not only has the highest melting point of any compound in the NiAl system, but also is the most stable (p. 493, col. 1-2). This high degree of thermodynamic stability and the existence of a wide phase field make NiAl relatively easy to fabricate in a range of forms, from fine homogeneous powders to single crystals. 
3) – the density for the stoichiometric composition is 5.85 g/cm3, roughly two-thirds that of typical nickel-base superalloys; Good environmental resistance – the parabolic rate constant is very low, even in compositions with up to 60 at.% Ni, and is typically 2 orders of magnitude lower than for typical nickel-base superalloys; High thermal conductivity; Attractive modulus; Metal-like properties above a modest ductile-to-brittle transition temperature; Low raw materials cost; Relatively easy processing (conventional melting, powder, metal forming) (see p. 493, col. 2-3).
Thus, although Datta teaches why one of ordinary skill in the art would find it obvious to use an NiAl B2 phase, Datta is silent regarding the ratio of the phase being included in an Fe-Cr-Ni-Al steel.

Yamada discloses the effects of heat treatment on the structure and hardness of FeCrNiAl alloys [Title, Abstract]. Yamada teaches that for different heat treating temperatures between 1323K and 1523K (1050-1250°C; which notably is identical to the temperature range disclosed in step B of the applicant’s disclosed method – see, for example, [0012] of the applicant’s PGPUB), three different sizes of NiAl B2 phase particles were observed [Abstract].
	Yamada further teaches that the B2 phase particles of a few dozen nanometers or 100-300 nm form upon cooling to increase the hardness; thus, if the rate of cooling after the high-temperature holding is high enough, the hardness increases with holding time, and the rate of increase in the hardness increases with the temperature (p. 5867, col. 1). Depending on the heat 
	Thus, although Yamada does not explicitly teach the volume ratio of the NiAl B2 phase, one of ordinary skill in the art would find it obvious to vary the heat treatment temperature, heating time, and cooling rate during the heat treatment of an FeCrNiAl alloy to predictably vary the formation, amount, and characteristics of an NiAl B2 phase in the alloy.
	
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the “basically ferritic” FeCrNiAl stainless steel alloy of Goransson by varying the Ni content to achieve a desired austenite fraction, and further modify the FeCrNiAl alloy of Goransson with the teachings of Datta and Yamada to include NiAl an B2 and achieve the applicant’s claimed volume ratio of 1 : 0.1-1.5 : 0.1-1.0.
Citation of Pertinent Prior Art
Panzera (US 4080204 A) teaches a FeNiCrAlY alloy containing (in wt%) 46.99% Fe, 25% Ni, 19% Cr, 9% Al, and 0.01% Y (see Table in col. 3), but is silent regarding the microstructural phases/volume ratios.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738